DETAILED ACTION
Status of the Application
Receipt of the AFCP 2.0 Request and Response and Amendment in response to the Final Office Action filed 02/11/2021 is acknowledged.
NOTE: Since an interview was held the day before this response was filed in which the limitations thought necessary to place the application in better condition for allowance were discussed, performing a second interview as part of the AFCP 2.0 program would be unnecessarily redundant. As such, the after final amendment is being treated under pre-AFCP 2.0 procedure.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims: (1) the objection of claim 20 has been withdrawn; and (2) the 35 U.S.C. 103 rejection of claims 22 and 24 over Dubois has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1 and 3-24
Withdrawn claims: 				None
Previously cancelled claims: 		2
Newly cancelled claims:			22 and 24
Amended claims: 				1, 11, and 20
New claims: 					None
Claims currently under consideration:	1, 3-21, and 23
Currently rejected claims:			1, 3-21, and 23		
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dubois (WO 2009/140568; cited by applicant) in view of Seasoned Advice (“What temperature does the Maillard reaction occur?”, 2015, Seasoned Advice, <https://web.archive.org/web/20150330021935/https://cooking.stackexchange.com/questions/29926/what-temperature-does-the-maillard-reaction-occur>) as evidenced by Kaneko (Kaneko, R., Kitabatake, N., “Structure-Sweetness Relationship in Thaumatin: Importance of Lysine Residues”, 2001, Chem. Senses, vol. 26, page 167).
Regarding claim 1, Dubois teaches a sweetener composition comprising at least one salt, at least one sweet taste improving amino acid additive, at least one sweet taste improving polyol additive comprising (1) at least one Maillard reaction product composition (corresponding to TRPV1 inhibitors acting as a salty taste inhibitor) ([00111]; ([0024]) comprising  (a) one or more reducing sugars having a free carbonyl group, and (b) an amine donor having a free amino group (corresponding to soy protein hydrolysates) ([0024]); and (2) a sweetener comprising of Stevia extracts (corresponding to stevia), steviol glycosides (corresponding to rebaudioside A and stevioside) ([00111]).  Components (a) and (b) underwent the Maillard reaction to produce the salty taste inhibitor used in the sweetener composition.  Although Dubois does not teach the amine donor to be thaumatin, thaumatin does not contain any unusual amino acids, as evidenced by Kaneko (page 167, column 1, paragraph 1) and therefore, it is a substitute for the protein hydrolysate taught by Dubois which includes mixtures of amino acids ([0025]).  One would have been motivated to make this substitution because it is a simple substitution of one known element for another to obtain a predictable result (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).  See 
However, Seasoned Advice teaches that Maillard reactions can occur at temperatures below about 55°C to temperatures above about 200°C (page 1, bullet points 1-6) and even at room temperature (page 1, paragraph under “3 Answers” heading), which overlaps the claimed range.
It would have been obvious for a person of ordinary skill in the art to have produced the MRPs of Dubois using the temperature taught by Seasoned Advice.  Since Dubois does not disclose specific Maillard reaction conditions, a skilled practitioner would be motivated to consult an additional reference such as Seasoned Advice in order to determine a suitable reaction temperature.  Therefore, a selection of temperature within the overlapping range taught by Seasoned Advice renders the claimed temperature range obvious.
Regarding claim 3, Dubois teaches the invention as disclosed above in claim 1, including the sweetener composition comprising an amino acid and thaumatin ([0036]).  Dubois teaches the amino acids comprising the soy protein hydrolysates ([0025]) to be Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 4, Dubois teaches the invention as disclosed above in claim 1, including the sweetener composition further comprising sweeteners selected from the group consisting of sorbitol, xylitol, mannitol ([0034]), sucralose, aspartame, acesulfame-K, neotame ([0035]), erythritol, trehalose, raffinose, cellobiose, tagatose ([0034]), N-[N-[3-(3-hydroxy-4-methoxyphenyl)propyl]-alpha-aspartyl ]-L-phenylalanine I-methyl ester ([0035]), glycyrrhizin ([00113]), sodium cyclamate ([0035]), brazzein, curculin, mabinlin, thaumatin ([0036]), neohesperidin dihydrochalcone (NHDC) ([0035]), and naringin dihydrochalcone ([0092]).
Regarding claim 5, Dubois teaches the invention as disclosed above in claim 1, including the sweetener composition comprising thaumatin ([0036]) and NHDC ([0035]).  Although Dubois does not specify whether the sweetener and salty taste inhibitor are part of a separate MRP composition, a skilled practitioner would readily recognize that these prima facie obvious”.  See MPEP 2144.04.IV(C).   
Regarding claim 6, Dubois teaches the invention as disclosed above in claim 1, including the sweetener composition comprising citrus flavor ([0088]).  Although Dubois does not specify whether the citrus flavoring is part of a separate MRP composition, a skilled practitioner would readily recognize that this component can be added to the MRP reaction mixture.  Furthermore, the “selection of any order of mixing ingredients is prima facie obvious”.  See MPEP 2144.04.IV(C).
Regarding claim 7, Dubois teaches the invention as disclosed above in claim 1, including that the inclusion of the sweet taste improving composition in the sweetener composition is optional ([0105]) and that the salt components comprise 0.0045 – 1.5 wt% of the sweetener composition (corresponding to inorganic and organic salts being present at 45-15,000 ppm) ([00111]), meaning that the MRP composition could comprise an amount approaching 99.9955 wt% of the sweetener composition, which overlaps the claimed range.
Regarding claim 8, 
Regarding claim 9, Dubois teaches the invention as disclosed above in claim 1, including the amine donors comprising of an amino acid ([0025]; [0098]), a protein, a peptide, or mixtures thereof ([0025]).
Regarding claim 10, Dubois teaches the invention as disclosed above in claim 1, including an amino acid selected from the group consisting of alanine, arginine, asparagine, aspartic acid, cysteine, glutamic acid, glutamine, glycine, histidine, isoleucine, leucine, lysine, methionine, proline, serine, tyrosine, threonine, and valine ([0080]).
Regarding claim 21, Dubois teaches the invention as disclosed above in claim 1, including that the inclusion of the sweet taste improving composition in the sweetener composition is optional ([0105]) and that the salt components comprise 0.0045 – 1.5 wt% of the sweetener composition (corresponding to inorganic and organic salts being present at 45-15,000 ppm) ([00111]), meaning that the MRP composition could comprise an amount approaching 99.9955 wt% of the sweetener composition, which overlaps the claimed range.

Claims 11-19, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dubois (WO 2009/140568; cited by applicant) in view of Seasoned Advice (“What temperature does the Maillard reaction occur?”, 2015, Seasoned Advice, <https://web.archive.org/web/20150330021935/https://cooking.stackexchange.com/questions/29926/what-temperature-does-the-maillard-reaction-occur>)..
Regarding claim 11, Dubois teaches a sweetener composition ([00111]) comprising at least one salt, at least one sweet taste improving amino acid additive, at least one sweet Stevia extracts (corresponding to stevia), steviol glycosides (corresponding to rebaudioside A and stevioside)  and (2) other sweeteners (corresponding to mogroside, Luo Han Guo, monatin, curculin, sucralose, saccharin, cyclamate, aspartame, acesulfame-K) ([00111]).  The amine donors and reducing sugar underwent the Maillard reaction to produce the salty taste inhibitor used in the sweetener composition.  Although Dubois does not teach the Stevia-related compounds and salty taste inhibitors as part of a separate MRP composition, a skilled practitioner would readily recognize that these components can be mixed together to form the MRP composition prior to being added to the remaining ingredients.  Furthermore, the “selection of any order of mixing ingredients is prima facie obvious”.  See MPEP 2144.04.IV(C).  Also, Dubois states that the sweet taste improving additives comprise 0.05 -10.5 wt% (corresponding to amino acid additive at 100-25,000 ppm and polyol additive at 400-80,000 ppm) of the sweetener composition; the salt components comprise 0.0045 – 1.5 wt% of the sweetener composition (corresponding to inorganic and organic salts being present at 45-15,000 ppm) ([00111) ]); and the NHPSs are in a weight ratio with the sweet taste improving additives at 1:1 ([00120]), which would be 0.05-10.5 wt%, based on the embodiment of [00111].  These disclosures mean that the first component comprising the MRP composition makes up an amount approaching 89.4455-99.8955wt% of the sweetener composition and the second component comprising 
However, Seasoned Advice teaches that Maillard reactions can occur at temperatures below about 55°C to temperatures above about 200°C (page 1, bullet points 1-6) and even at room temperature (page 1, paragraph under “3 Answers” heading), which overlaps the claimed range.
It would have been obvious for a person of ordinary skill in the art to have produced the MRPs of Dubois using the temperature taught by Seasoned Advice.  Since Dubois does not disclose specific Maillard reaction conditions, a skilled practitioner would be motivated to consult an additional reference such as Seasoned Advice in order to determine a suitable reaction temperature.  Therefore, a selection of temperature within the overlapping range taught by Seasoned Advice renders the claimed temperature range obvious.
Regarding claim 12, Dubois teaches the invention as disclosed above in claim 11, including the first component comprising the MRP composition makes up 99.8955-89.4455 wt% of the sweetener composition, which overlaps the claimed range.
Regarding claim 13,  Dubois teaches the invention as disclosed above in claim 11, including the reaction mixture further comprising one or more reducing sugars having a free carbonyl group since the salty taste inhibitor comprises Maillard reaction products of reducing sugars ([0024]).
Regarding claim 14, Dubois teaches the invention as disclosed above in claim 11, including the sweetener composition further comprising sweeteners selected from the 
Regarding claim 15, Dubois teaches the invention as disclosed above in claim 11, including the MRP composition comprising a non-SG component (corresponding to salt) ([00105]; [00111]) wherein the non-SG components are present in an amount of about 0.0045 – 1.5 wt % (corresponding to inorganic salt plus organic acid salt present in concentrations of 25-5,000 ppm and 20-10,000 ppm, respectively) ([00111]).
Regarding claim 16, Dubois teaches the invention as disclosed above in claim 11, including the sweetener composition comprising a natural high-potency sweetener ([00105]) such as thaumatin ([0036]) and NHDC ([0035]).  
Regarding claim 17, Dubois teaches the invention as disclosed above in claim 11, including the sweetener composition comprising citrus flavor ([0088]).  Although Dubois does not specify whether the citrus flavoring is part of a separate MRP composition, a skilled practitioner would readily recognize that this component can be added to the MRP reaction mixture.  Furthermore, the “selection of any order of mixing ingredients is prima facie obvious”.  See MPEP 2144.04.IV(C).
Regarding claim 18, Dubois teaches the invention as disclosed above in claim 11, including the first component comprising the MRP composition makes up an amount 
Regarding claim 19, Dubois teaches the invention as disclosed above in claim 11, including the amine donors comprising of an amino acid ([0025]; [0098]), a protein, a peptide, or mixtures thereof ([0025]).
Regarding claim 20, Dubois teaches the invention as disclosed above in claim 11, including an amino acid selected from the group consisting of alanine, arginine, asparagine, aspartic acid, cysteine, glutamic acid, glutamine, glycine, histidine, isoleucine, leucine, lysine, methionine, proline, serine, tyrosine, threonine, and valine ([0080]).
Regarding claim 23, Dubois teaches the invention as disclosed above in claim 11, including the first component comprising the MRP composition makes up an amount approaching 89.4455 -99.8955-wt% of the sweetener composition, which overlaps the claimed range.

Double Patenting

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Application No. 16/402,413.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding instant claim 1, co-pending claim 1 requires all the claim limitations of instant claim 1, except it does not specify Stevia-related components as the non-nutritive sweetener or require the MRP composition to be present in the composition in an amount in the range of 0.1-99 wt%.  However, since Stevia-related components are classified as 
Regarding instant claim 11, co-pending claim 1 requires all the claim limitations of instant claim 11, except it does not specify Stevia-related components as the non-nutritive sweetener or require the first component comprising the MRP composition and the second component comprising sweeteners to be present in the overall composition in a concentration range of 1-100 wt%.  However, since Stevia-related components are classified as non-nutritive sweeteners, their selection would render the instant claim obvious.  Also, since co-pending claim 1 does not require the components to comprise the composition in any amount, the components can comprise the overall composition in amounts up to and including 100 wt%. 
 

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Application No. 16/402,728.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding instant claim 1, co-pending claim 1 requires all the claim limitations of instant claim 1, except it does not require the MRP composition to be present in the composition in an amount in the range of 0.1-99 wt% or for the reaction to occur at a temperature of 60-250°C.  However, since the co-pending claim does not require the MRP composition to comprise the overall composition in any amount, it could be included in the overall composition in amounts approaching 100 wt% which renders the 
Regarding instant claim 11, co-pending claim 1 requires all the claim limitations of instant claim 1, except it does not require the MRP composition to be present in the composition in an amount in the range of 1-100 wt% or for the reaction to occur at a temperature of 60-250°C.  However, since the co-pending claim does not require the MRP composition to comprise the overall composition in any amount, it could be included in the overall composition in amounts approaching 100 wt% which renders the instant amount range obvious.  Also, since the co-pending claim does not require a specific reaction temperature, it encompasses all temperatures at which the Maillard reaction can occur, which renders instant claim 11 obvious.

Response to Arguments
Objection to Claim:  Applicant amended claim 20 to depend from claim 11 which fully addresses the objection and therefore, the objection is withdrawn.
Claim Rejection – 35 U.S.C. § 103 of claims 1, 3-10, 20, and 21 over Dubois:  Applicant’s arguments have been fully considered and are considered unpersuasive
Applicant argued that amended claim 1 is directed to a sweetener or flavoring agent composition comprising a (1) Maillard reaction product (MRP) composition formed from a reaction mixture comprising (a) reducing sugars and (b) amine donors, wherein the amine donor comprise thaumatin and the reaction mixture undergoes the Maillard reaction at a temperature of 60-250°C (Applicant’s Remarks, page 9, paragraph 2).  
However, Examiner updated the rejection of claim 1 to address the added temperature limitation which is taught by the Seasoned Advice reference.  Although Dubois teaches MRPs in relation to salty taste inhibitors, claim 1 broadly teaches MRPs which includes those used as salty taste inhibitors.  Also, Dubois discloses MRPs but does not teach a temperature for their production; therefore, the Seasoned Advice reference presents a range of temperatures in which the Maillard reaction occurs, which overlaps the claimed range.   As described in the grounds of rejection above, thaumatin is considered to be a simple substitution for the soy protein hydrolysate disclosed by Dubois due to thaumatin consisting of the same amino acids found in the hydrolysate as evidenced by Kaneko.  Since Seasoned Advice reference teaches the claimed temperature range, Kaneko is not needed to remedy the deficiency of Dubois regarding temperature.  Furthermore, Applicant has not provided evidence indicating a discernable difference between MRPs produced from amino acids obtained from soy hydrolysate, thaumatin, or any other source.  Since the grounds of rejection fully addresses this additional claim limitation, Applicant’s argument is rendered unpersuasive and the rejection of the claims is maintained.

Claim rejection – 35 U.S.C. § 103 of claims 11-19 and 23 over Dubois: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that amended claim 11 is directed to a first component comprising an MRP formed from a reaction mixture comprising Stevia-related components and (b) amine donors having a free amino group and a second component comprising one or more sweeteners, wherein the reaction mixture undergoes the Maillard reaction at a temperature in the range of 60-250°C (Applicant’s Remarks, page 9, paragraph 3).  Applicant stated that since Dubois teaches the reaction mixture to include only reducing sugars and soy protein hydrolysates and not the claimed Stevia-related components (Applicant’s Remarks, page 10, paragraph 1).
However, Examiner points out that the claim limitations merely require the Stevia-related components to be present in the reaction mixture, not for the Stevia-related components to participate in the Maillard reaction.  Therefore, the sweetener composition taught by Dubois comprising the MRPs after they have undergone the Maillard reaction, Stevia-related components, and other sweeteners ([00111]) is equivalent to the reaction mixture comprising the Stevia-related components as claimed since the “selection of any order of mixing ingredients is prima facie obvious”.  See MPEP 2144.04.IV(C).  Also, Dubois discloses MRPs but does not teach a temperature for their production; therefore, the Seasoned Advice reference presents a range of temperatures in which the Maillard reaction occurs, which overlaps the claimed range.  Therefore, Applicant’s arguments are unpersuasive and the rejection of the claims is maintained herein.

Claim rejection – 35 U.S.C. § 103 of claim 22 over Dubois and Seasoned Advice: Applicant’s cancelation of the claim renders the rejection moot.

Claim rejection – 35 U.S.C. § 103 of claim 24 over Dubois and Seasoned Advice: Applicant’s cancelation of the claim renders the rejection moot.

Double Patenting Rejection – claims 1 and 11 over U.S. Application No. 16/402,413, 16/402,448, 16/402,728: Applicant acknowledged the rejections and will address the filing of a Terminal Disclaimer at such time the claims are considered allowable; therefore, the current rejections are maintained herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791